Exhibit 10.59

Wachovia Capital Finance Corporation (Canada)

40 King Street West

Suite 2500

Toronto, ON M5H 3Y2

 

LOGO [g64616exapg1a.jpg]    December 4, 2009    LOGO [g64616exdpg1b.jpg]

VIA EMAIL

SMTC Manufacturing Corporation of California

2302 Trade Zone Boulevard

San Jose, California USA 95131

-and-

SMTC Manufacturing Corporation of Massachusetts

109 Constitution Boulevard, Unit 160

Franklin, Massachusetts USA 02038

-and-

SMTC Mex Holdings, Inc.

635 Hood Road

Markham, Ontario Canada L3R 4N6

Dear Ms. Jane Todd:

 

  Re: Wachovia Capital Finance Corporation (Central), Export Development Canada,
SMTC Manufacturing Corporation of California, SMTC Manufacturing Corporation of
Massachusetts and SMTC Mex Holdings, Inc.

Reference is made to the Second Amended and Restated US Loan Agreement dated as
of August 7, 2008 as amended by letter agreement dated April 2, 2009 and
August 4, 2009 (as amended, modified, supplemented, extended, renewed, restated
or replaced from time to time, the “US Loan Agreement”) between Wachovia Capital
Finance Corporation (Central), as the Revolving Lender and the Agent, Export
Development Canada, as the Tranche B Lender and the Tranche B Agent, and each of
SMTC Manufacturing Corporation of California, SMTC Manufacturing Corporation of
Massachusetts and SMTC Mex Holdings, Inc., as the US Borrowers.

 

  1. Definitions. In this letter, unless otherwise defined or the context
otherwise requires, all capitalized terms shall have the respective meanings
specified in the US Loan Agreement.

 

  2. Amendment to US Loan Agreement.

 

  (a) This letter is an amendment to the US Loan Agreement. Unless the context
of this letter otherwise requires, the US Loan Agreement and this letter shall
be read together and shall have effect as if the provisions of the US Loan
Agreement and this letter were contained in one agreement. The term “Agreement”
when used in the US Loan Agreement means the US Loan Agreement as amended by
this letter, together with all amendments, modifications, supplements,
extensions, renewals, restatements and replacements thereof from time to time.



--------------------------------------------------------------------------------

  (b) The US Loan Agreement is amended as follows:

 

  (i) Section 8.24 “Maximum Unfunded Capital Expenditures” of the US Loan
Agreement is deleted and replaced with:

“8.24    Maximum Unfunded Capital Expenditures

Each US Borrower shall ensure that SMTC Corporation and its Subsidiaries do not,
directly or indirectly, make or commit to make, whether through purchase,
capital leases or otherwise, unfunded Capital Expenditures in an aggregate
amount in excess of US$1,600,000 for fiscal year 2009 of SMTC Corporation.

It is the intention of the Agent, the Tranche B Agent and the US Borrowers to
reset in writing the Maximum Unfunded Capital Expenditures covenant in
Section 8.24 by July 10, 2010 and if the Agent, the Tranche B Agent and the US
Borrowers cannot agree on such reset by July 10, 2010 then the maximum unfunded
capital expenditure amount above shall be US$500,000 plus one hundred
(100%) percent of the unused portion of the permitted Capital Expenditures
amount for fiscal year 2009 for fiscal year 2010 and US$500,000 for each fiscal
year of SMTC Corporation on a go forward basis.”.

 

  (c) The effective date of the amendment to the US Loan Agreement provided in
this letter is December 4, 2009.

 

  3. No Novations. Nothing in this letter, or in the US Loan Agreement when read
together with this letter, shall constitute a novation, payment, re-advance or
reduction or termination in respect of any Obligations.

 

  4. Financing Agreement. This letter is a Financing Agreement.

 

  5. Amendment Fee. The US Borrowers shall pay to the Agent an amendment fee of
US$2,500 which amendment fee shall be fully earned as of and payable on the date
hereof. The US Borrowers shall pay to the Tranche B Agent an amendment fee of
US$2,500 which amendment fee shall be fully earned as of and payable on the date
hereof.

 

  6. Expenses. The US Borrowers shall pay all fees, expenses and disbursements
including, without limitation, legal fees, incurred by or payable to the Agent,
Tranche B Agent and US Lenders in connection with the preparation, negotiation,
completion, execution, delivery and review of this letter and all other
documents and instruments arising therefrom and/or executed in connection
therewith.

 

Page 2



--------------------------------------------------------------------------------

  7. Continuance of US Loan Agreement and Security.

 

  (a) The US Loan Agreement, as amended by this letter, shall be and continue in
full force and effect and is hereby confirmed and the rights and obligations of
all parties thereunder shall not be affected or prejudiced in any manner except
as specifically provided for herein.

 

  (b) Each of the US Borrowers and the Obligors hereby acknowledges, confirms
and agrees that:

 

  (i) all security delivered by the US Borrowers and the Obligors in connection
with the US Loan Agreement secures the payment of all of the Obligations
including, without limitation, the obligations arising under the US Loan
Agreement, as amended by the terms of this letter; and

 

  (ii) the Agent, the Tranche B Agent and the US Lenders shall continue to have
valid, enforceable and perfected first priority liens upon the collateral
described in the Financing Agreements, subject only to liens expressly permitted
pursuant to the US Loan Agreement.

 

  (c) To induce the Agent, the Tranche B Agent and the US Lenders to enter into
this letter, each of the US Borrowers and the Obligors hereby represent and
warrant to each of the Agent, the Tranche B Agent and the US Lenders as follows,
which representations and warranties shall survive the execution and delivery of
this letter:

 

  (i) the US Borrowers and the Obligors are in compliance with all covenants in
the Financing Agreements;

 

  (ii) all the representations and warranties set out in the Financing
Agreements are true and accurate;

 

  (iii) no Default or Event of Default has occurred or is continuing;

 

  (iv) no material adverse change has occurred with respect to any of the US
Borrowers or the Obligors since the date of the Agent’s latest field examination
and no change or event has occurred which would have a material adverse effect
on any of the US Borrowers or the Obligors;

 

  (v) the execution delivery, delivery and performance of this letter and the
transactions contemplated hereunder are all within its powers, have been duly
authorized by it and are not in contravention of law or the terms of its
organizational documents or any indenture, agreement or undertaking to which it
is a party or by which it or its property is bound;

 

  (vi) it has duly executed and delivered this letter; and

 

  (vii) this letter constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

 

Page 3



--------------------------------------------------------------------------------

  8. Counterparts. This letter may be executed in any number of separate
original, facsimile or pdf counterparts, each of which shall be deemed an
original and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

  9. Governing Law. The validity, interpretation and enforcement of this letter
and any dispute arising out of the relationship between the parties hereto,
whether in contract, tort, equity or otherwise, shall be governed by the laws of
the State of Illinois.

 

  10. Further Assurances. At the request of any of the Agent, the Tranche B
Agent and the US Lenders at any time and from time to time, each of the US
Borrowers and the Obligors shall, at their expense, duly execute and deliver, or
cause to be duly executed and delivered, such further agreements, documents and
instruments, and do or cause to be done such further acts as may be requested by
any of the Agent, the Tranche B Agent and the US Lenders to effectuate the
provisions or purposes of this letter.

 

  11. Amendments and Waivers. Neither this letter nor any provision hereof shall
be amended, modified, waived or discharged orally or by course of conduct, but
only by a written agreement signed by the parties hereto.

 

  12. Headings. The division of this letter into sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this letter.

 

  13. Successors and Assigns. This letter shall be binding upon and inure to the
benefit of and be enforceable by the Agent, the Tranche B Agent, the US Lenders,
the US Borrowers and the Obligors and their respective successors and assigns.
The US Borrowers and the Obligors may not assign their respective rights under
this letter without the prior written consent of the Agent, the Tranche B Agent
and the US Lenders.

 

  14. Partial Invalidity. If any provision of this letter is held to be invalid
or unenforceable, such invalidity or unenforceability shall not invalidate this
letter as a whole, but this letter shall be construed as though it did not
contain the particular provision held to be invalid or unenforceable and the
rights and obligations of the parties shall be construed and enforced only to
such extent as shall be permitted by applicable law.

 

  15. Acceptance. If the foregoing correctly sets out our agreement, please
indicate your acceptance of this letter by signing below and returning an
executed copy to us by no later than 5:00 p.m. on December 4, 2009 (the
“Effective Date”). If not so signed and returned to us by all parties hereto on
the Effective Date, this letter shall be null and void.

 

Page 4



--------------------------------------------------------------------------------

 

Yours truly,

 

REVOLVING LENDER AND AGENT:

     

WACHOVIA CAPITAL FINANCE

CORPORATION (CENTRAL)

     

By:

 

LOGO [g64616exapg6a.jpg]

       

Name:

  Carmela Massari        

Title:

 

First Vice President

Wachovia Capital Finance Corporation

(Canada)

     

By:

 

 

       

Name:

         

Title:

     

 

Page 5



--------------------------------------------------------------------------------

 

Agreed this 4th day of December 2009.

      TRANCHE B LENDER AND TRANCHE B AGENT:       EXPORT DEVELOPMENT CANADA    
 

By:

 

LOGO [g64616exdpg6a_peter.jpg]

       

Name:

  PETER JOHNSTON        

Title:

  LOAN PORTFOLIO MOR      

By:

 

LOGO [g64616exdpg6b_kevin.jpg]

       

Name:

  KEVIN SKILLITER        

Title:

  SR ASSET MANAGER    

 

Page 6



--------------------------------------------------------------------------------

 

Agreed this 4th day of December 2009.

          US BORROWER:   US BORROWER:  

SMTC MANUFACTURING

CORPORATION OF CALIFORNIA

 

SMTC MANUFACTURING

CORPORATION OF MASSACHUSETTS

 

By:

 

LOGO [g64616exapg6b_jane.jpg]

   

By:

 

LOGO [g64616exapg6b_jane.jpg]

   

Name:

  J Todd      

Name:

  J Todd    

Title:

  Secretary & Treasurer      

Title:

  Secretary & Treasurer  

By:

 

 

   

By:

 

 

   

Name:

       

Name:

     

Title:

       

Title:

   

US BORROWER:

        SMTC MEX HOLDINGS, INC.        

By:

 

LOGO [g64616exapg6b_jane.jpg]

           

Name:

 

J Todd

           

Title:

  Secretary & Treasurer          

By:

 

 

           

Name:

             

Title:

         

 

Page 7



--------------------------------------------------------------------------------

OBLIGORS:

Each of the undersigned Obligors hereby:

 

  (a) acknowledges, confirms and agrees that such Obligor’s Financing Agreements
(as each of the same may have been amended, modified, supplemented, extended,
renewed, restated or replaced) remain in full force and effect as at the date
hereof in respect of the Obligations under the US Loan Agreement;

 

  (b) acknowledges and confirms that such Obligor has received a copy of the US
Loan Agreement and this letter and understands and agrees to the terms thereof;

 

  (c) acknowledges and confirms that the representations and warranties set
forth in the Financing Agreements to which it is a party continue to be true and
correct as of the date hereof; and

 

  (d) acknowledges and confirms that it is in compliance with the covenants set
forth in the Financing Agreements to which it is a party as of the date hereof.

Dated as of the 4th day of December, 2009.

 

  SMTC CORPORATION     SMTC HOLDINGS, LLC  

By:

 

LOGO [g64616exapg6b_jane.jpg]

   

By:

 

LOGO [g64616exapg6b_jane.jpg]

   

Name:

  J Todd      

Name:

  J Todd    

Title:

  Secretary & Treasurer      

Title:

  Secretary & Treasurer  

By:

 

 

   

By:

 

 

   

Name:

       

Name:

     

Title:

       

Title:

    HTM HOLDINGS, INC.    

RADIO COMPONENTES DE MEXICO,

S.A. DE C.V.

 

By:

 

LOGO [g64616exapg6b_jane.jpg]

   

By:

 

LOGO [g64616exapg6b_jane.jpg]

   

Name:

  J Todd      

Name:

  J Todd    

Title:

  Secretary & Treasurer      

Title:

  Secretary & Treasurer  

By:

 

 

   

By:

 

 

   

Name:

       

Name:

     

Title:

       

Title:

 

 

Page 8



--------------------------------------------------------------------------------

  SMTC DE CHIHUAHUA, S.A. DE C.V.      

By:

 

LOGO [g64616exapg6b_jane.jpg]

       

Name:

  J Todd        

Title:

  Secretary & Treasurer      

By:

 

 

       

Name:

         

Title:

     

 

Page 9